DETAILED ACTION
This action is made FINAL in response to the amendments filed on 11/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 12, and 14 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkin et al  (US 2011/0213655).
As to claim 1, Henkin et al teaches a computer-implemented method for determining the relative performance criteria of an example webpage (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations), comprising the steps of, at a computer:
(i) selecting a modeling set of webpages (paragraph [0275]...related pages may include all (or selected ones of) webpages and/or other documents associated with a list of one or more websites);
(ii) applying a topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) based on the content of the modeling set of webpages (paragraph [0275]...analysis of the content of selected target pages), to construct a topic model (paragraph [0052]... taxonomy of topics ; paragraph [0062]...the taxonomy that is used for the above processing may be dynamic. The server system may continuously analyze web pages and other content and update the taxonomy database) based on the modeling set of webpages, wherein the topic model consists of a list of paragraph [0053]...taxonomy may have 10, 100, 1000 or more topics), and wherein for each topic, a probability distribution of the most probable words in relation to that topic (paragraph [0757]...the LDA approach is recommended because it has a firm probabilistic foundation. Another advantage of using a system like LDA to assign topics to pages is that it is designed to allow each document to draw words from several topics) is determined:
(iii) selecting a sample set of webpages (paragraph [0053]...web pages or other items of content to be matched or linked for various purposes) for which website performance criteria (paragraph [0053]..."related score" ; paragraph [0739]...a relevance estimation system, it may be preferable to develop a general way of measuring the performance (e.g., accuracy) of a relevance system) is available;
(iv) for each webpage in the sample set of webpages, determining a topic vector
for each such webpage based on the topic model (paragraph [0053]...the  resulting list of scores is a vector representing the relatedness of the web page to the topics in the taxonomy);
(v) identifying the example webpage (paragraph [0066]...first page ; paragraph [0053]... one web page);
(vi) determining the topic vector (paragraph [0053]... n-dimensional vector for each web page) for the example webpage , based on the topic model:
(vii) computing a distance/similarity measure between the topic vector of the
example webpage and the topic vectors for each webpage of the sample set (paragraph [0053]...the relatedness can be determined by the distance between the two vectors in three dimensional space (the distance between the point <x1, y1, z1> and the point <x2, y2, z2>)):
(viil) identifying a neighborhood set of webpages most similar to the example
webpage based on the distance/similarity measure (paragraph [0053]...These vectors may be compared to determine to what degree two web pages or other items of content are related. A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page based on the taxonomy. This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes);
(ix) comparing the performance criteria of the example webpage against that of
the neighborhood set of webpages (paragraph [0053]...These vectors may be compared to determine to what degree two web pages or other items of content are related. A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page based on the taxonomy. This "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes); and
x) outputting a rank or grade of the example webpage (paragraph [0053]...this "related score" can then be used as a factor in selecting web pages or other items of content to be matched or linked for various purposes ; paragraph [0066]...a ranking value may be generated for each selected ad based on the ad's associated relevance score ; paragraph [0931]... the relevancy and/or scoring values may be used to select and/or rank the most desirable and/or suitable ad candidates (e.g., 1620) for an identified source web page (e.g., 1602)), wherein the rank or grade of the example webpage corresponds to the relative performance criteria of the example webpage relative to the neighborhood set of webpages.

As to claim 2, Henkin et al teaches the method, wherein the performance criteria (paragraph [0053]..."related score" ; paragraph [0739]...a relevance estimation system, it may be preferable to develop a general way of measuring the performance (e.g., accuracy) of a relevance system) is webpage conversion rate (paragraph [0126]...the logged user behavior information and associated ad information may be subsequently analyzed in order to improve various aspects described or referenced herein such as, for example, click through rate (CTR) estimations, estimated monetary value (EMV) estimations).

As to claim 3, Henkin et al teaches the method, wherein, the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) comprises Latent Dirichlet Allocation (“LDA”) (paragraph [0757]...the LDA approach is recommended because it has a firm probabilistic foundation. Another advantage of using a system like LDA to assign topics to pages is that it is designed to allow each document to draw words from several topics).

As to claim 5, Henkin et al teaches the method, wherein the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) is one or more selected from the group of: structural topic modeling (paragraph [0402]...various types of data structures which may be used to represent relationships in and between the dynamic taxonomy database (DTD) and Related Content Corpus); dynamic topic modeling (paragraph [0373]...during the page classification processing, the parsed source page information (including, for example, title, main content block, and/or meta information) is analyzed (e.g., at the Hybrid System) and evaluated for its relatedness to each (or selected) of the topics identified in the dynamic taxonomy database (DTD)) and hierarchical topic modeling (paragraph [1628]...plurality of hierarchical classifications (e.g., KeyPhrases, subtopics, subcategories, topics, categories, super topics, etc.). The highest level of the hierarchy corresponds to super topic information 502. In one implementation, the super topic may correspond to a general topic or subject matter such as, for example, "sports". The next level in the hierarchy includes topic information 504 and category information 506).

paragraph [0053]...taxonomy may have 10, 100, 1000 or more topics) generated from the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) are used as the topics for the topic model.

As to claim 7, Henkin et al teaches the method, wherein the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) additionally comprises one or more pre-processing techniques to refine the topic model (paragraph [0741]...One featural representation of a text document is the vector of word (token) counts contained in the document, where the vectors for different documents are indexed by the same list word types).

As to claim 8, Henkin et al teaches the method, wherein the pre-processing techniques (paragraph [0741]...One featural representation of a text document is the vector of word (token) counts contained in the document, where the vectors for different documents are indexed by the same list word types) comprise one or more selected from the group of: elimination of stop words (paragraph [0741]...it is often useful to remove extremely common words, often called stopwords, from the representation completely. Lists of stopwords are usually built by hand but are very easy to come by on the Internet); Porter stemming; and term frequency-inverse document frequency (paragraph [0741]...instead of token counts, another approach is to use the TFIDF (term frequency, inverse document frequency) measure, which discounts terms that are common to many documents).


As to claim 9, Henkin et al teaches the method, wherein the distance/similarity measure (paragraph [0053]...the relatedness can be determined by the distance between the two vectors in three dimensional space (the distance between the point <x1, y1, z1> and the point <x2, y2, z2>)) is calculated using one or more selected from the group of: cosine similarity (paragraph [0053]... A cosine similarity or other technique may be used to compare the vectors in example embodiments to determine how related one web page is to another web page on the taxonomy), Euclidean distance and Manhattan distance.

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons.

Claim 11 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons.

Claim 12 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons.

Claim 14 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons.

Claim 15 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons.



Claim 18 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons.

As for claim 19, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 1.

As for claim 20, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 2.

ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 6.

As for claim 22, Henkin et al teaches a computer program product (ABSTRACT...real-time analysis of web page content which may be served to an end-user's computer system ; paragraph [0089]...website optimizations) comprising a non-transitory computer-readable storage medium storing computer executable instructions thereon that (paragraph [1745]...such information and program instructions may be employed to implement the systems/methods described herein, at least one embodiment relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein), when executed by a computer, perform the method steps of claim 9.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkin et al (US 2011/0213655) in view of STEELE et al (US 2016/0224902).
As to claim 4, Henkin et al teaches the method, wherein, the topic modeling processing step (paragraph [0094]...the Hybrid System uses various different algorithms and mechanisms ; paragraph [0086]...classification and matching) comprises Latent Dirichlet Allocation (“LDA”) (paragraph [0757]...the LDA approach is recommended because it has a firm probabilistic foundation. Another advantage of using a system like LDA to assign topics to pages is that it is designed to allow each document to draw words from several topics).
Henkin et al fails to explicitly show/teach that the Latent Dirichlet Allocation (“LDA”) is with Collapsed Gibbs Sampling.
However, STEELE et al teaches that a Latent Dirichlet Allocation (“LDA”) is with Collapsed Gibbs Sampling (paragraph [0004]...statistical inference is a collapsed Gibbs sampler on a statistical model called Latent Dirichlet Allocation (LDA). However, the collapsed Gibbs sampler has the drawback of being an inherently sequential algorithm. Thus, the collapsed Gibbs sampler does not scale well for topic modeling on a large corpus, such as for enterprise databases, search engines, and other data intensive high performance computing (HPC) applications).


Claim 13 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons.


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
As to claim 1, the applicant argues:
Henkin is directed to a system for providing contextually relevant advertising for facilitating online advertising for webpages, implemented over a computer network. The system is intended to allow advertisers to deliver an advertisement (from a portfolio of different ads) to end users, based upon a real-time analysis to select contextually relevant advertisements. Specifically, Henkin discloses a system/method for statistically analyzing webpages to determine to what degree two or more items of content are related to one another. This is achieved by looking at the statistical distribution of words and phrases on the webpages, and scoring each webpage against a taxonomy of topics, and comparing such scores for the webpages with each other. The relatedness of two webpages may be used as the basis for deciding whether to link/match such webpages, e.g. by providing a pop-up or hyperlink on one webpage that will direct a user to the other “closely related” webpage. Presumably, the general rationale behind Henkin is that an online visitor to a webpage for which the content covers a particular subject or group of subjects, is more likely to be interested in the subject matter of another webpage covering a subject or group of subjects that is very similar to that of the first webpage; thus, if the system delivers a hyperlink or pop-up ad (which may be presented as a separate pop-up ad or incorporated into the first webpage) leading to the second webpage, such user would generally be more likely to click that hyperlink or ad than a random user. Henkin is primarily concerned with directing web traffic and delivering ad content (such as a pop up ad or hyperlink) selected from a portfolio of available ads/hyperlinks, to users.
The present invention is used for a specific and rather different application, and consequently it is used for an altogether different purpose not contemplated by Henkin. As explained in the written description, the method of the present invention is primarily directed to use in online marketing campaigns, where online visitors are directed to specific marketing webpages in order to elicit a particular desired action in the visitors, as may be represented by a certain performance criteria (e.g. click-throughs, conversion rates or lead generations, etc.). For the present invention, the method includes taking a modeling set of webpages to construct a topic model, and then selecting a sample set of webpages for which such website performance criteria is available (e.g. click-throughs), and determining a topic vector for each sample webpage (based on the topic model). Then, an example webpage is identified, and a topic vector for the example webpage is determined (based on the topic model). The topic vector for the example webpage is compared with topic vectors of the sample set of webpages, in order to compute a similarity metric or distance measure, in order to identify a neighborhood set of webpages most similar to the example webpage. The performance criteria of the example webpage is then compared against that of the neighborhood set of webpages, in order to grade/rank the example webpage relative to the neighborhood set of webpages.
In terms of practical application, this method can be used to compare the example webpage against its nearest peers or its rank/grade may be provided as an output in order to help identify which specific webpages within a portfolio of managed webpages may be considered underperforming in terms of the particular performance criteria, such as conversion rate, click- throughs, lead generations, so that the webpage owner or marketer can give particular attention to such underperforming webpages and, for example, can consider whether to edit/refine such webpages. As such, the purpose behind the claimed method is to provide a way to assess and identify webpages in the context of webpages used in an online marketing campaign which may be underperforming relative to its peers, so that the webpage owner or, more particularly, the online marketer managing such online marketing campaign, can review and revise any apparently “underperforming” webpages. In this manner, a portfolio of different marketing webpages of an website owner (e.g. of an online marketing campaign) or a set of marketing webpages managed by an online marketer may be managed and “improved” from time-to-time, and the overall performance of the webpages of an marketing campaign may be optimized.
Henkin does not disclose (or even suggest) an application of this sort, and certainly does not contemplate or suggest a method for use in evaluating the performance of a webpage in relation to its peers. Unlike Henkin, the claimed invention is not at all focused on trying to find two webpages (or a webpage and an ad) that are most similar to each other in order to match and link said webpages/(or a webpage and ad).
Based on the foregoing, claim | is not anticipated by Henkin. There is no direction or teaching in Henkin to apply or adapt what is taught therein to the specific applications contemplated by the present claimed invention. As such, it is difficult to see how one skilled in the art would, upon reviewing Henkin, be led directly to the subject matter of claim 1.

The applicant is arguing limitations that are not in the claim. For example the applicant states that “the present invention is primarily directed to the use in online marketing campaigns, where online visitors are directed to specific marketing webpages in order to elicit a particular desired action in the visitors.” At no point does this limitation appear in independent claim 1. The examiner rejected the claims with the broadest reasonable interpretation. It is unfair to expect the examiner to review limitations that are not in the claim. 

As to claims 4 and 13, the applicant argues:
Steele is presumably cited primarily for its teaching relating to Latent Dirichlet Allocation (“LDA”) with Collapsed Gibbs Sampling. However, the reasoning provided above with respect to claim 1, that Henkin does not teach (or even suggest) the specific application or solution contemplated by the present claimed invention, also similarly applies here. Further, Steele does not teach or suggest anything related to the “shortfall” of Henkin’s teachings. The combination of Henkin and Steele (even if proper), does not teach or even suggest the solution contemplated in claims 4 or 13, and a person skilled in the art, upon reviewing such references, would not actually be led directly and without difficulty to such claimed subject matter. Indeed, it would seem that it is only by applying hindsight analysis (which is not proper) that one might make that connection. Thus, it is submitted that claims 4 and 13 are also not rendered obvious by Henkin in view of Steele.

It would have been an obvious matter of design choice for the topic modeling processing step to  comprises Latent Dirichlet Allocation (“LDA”), since applicant has not disclosed that the topic modeling processing step comprises Latent Dirichlet Allocation (“LDA”)  solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of allocation step. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128